DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

Claims 1, 16 and 19 have incorporated the allowed subject matter of the original claim 4, which are now cancelled. Claims 1 and 5-20 are now pending.  However, the original claim 4 is now rejected with the new secondary reference Tonar et al. (US 20040032638), which disclosea the rear-view mirror, “wherein the first transparent electrode layer 120 comprises a first portion 120a and a second portion 120b which are insulated from each other, wherein the first portion 120a of the first transparent electrode layer is electrically connected to the second transparent electrode layer 128, and the second portion 120b of the first transparent electrode layer 128 is opposite to the second transparent electrode layer” for improving the speed of dimming and clearing [0102].  Therefore, this office action is non-final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 9-10, 12, 16-17 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN111812876) in view of Tonar et al. (US 20040032638).

    PNG
    media_image1.png
    261
    887
    media_image1.png
    Greyscale

Regard to claims 1 and 16, Li et al. disclose a rear-view mirror, comprising: a body, wherein the body comprises a first polarizer [an absorption-type polarizing layer 11], a liquid crystal dimming layer [a liquid crystal dimming layer 12], a transflective polarizer [a reflective polarizing layer 13], and a display component which are sequentially laminated [a display module 20 on the side of the reflective polarizing layer 13 away from the liquid crystal dimming layer 12]; wherein the liquid crystal dimming layer comprises 
a first substrate 121, 
a first transparent electrode layer 122, 
a liquid crystal layer 124, 
a second transparent electrode layer 126, and 
a second substrate 127 which are sequentially laminated; 
wherein 
a side of the first substrate facing away from the first transparent electrode layer is attached to the first polarizer 11, and 
a side of the second substrate facing away from the second transparent electrode layer is attached to the transflective polarizer 13.  
the liquid crystal dimming layer is configured to adjust the polarization direction of the light passing through the liquid crystal dimming layer based on an applied voltage [0054].  

Regard to claim 16, Li et al. disclose an anti-glare display control method of a rear-view mirror, the method comprises: 
detecting a light intensity on a mirror side of the body and a light intensity on a back side of the body, wherein the mirror side is a side of the first polarizer facing away from the dimming layer, and the back side is a side of the display component facing away from the transflective polarizer; and 
controlling the dimming layer to adjust the polarization direction of the light passing through the dimming layer based on the light intensity on the mirror side and the light intensity on the back side.  
Lim et al. fail to disclose the rear-view mirror, wherein the first transparent electrode layer comprises a first portion and a second portion which are insulated from each other, wherein the first portion of the first transparent electrode layer is electrically connected to the second transparent electrode layer, and the second portion of the first transparent electrode layer is opposite to the second transparent electrode layer.

    PNG
    media_image2.png
    203
    671
    media_image2.png
    Greyscale

Tonar et al. teach the rear-view mirror, wherein the first transparent electrode layer 120 comprises a first portion 120a and a second portion 120b which are insulated from each other [the electrode 120 is separated into two distinct electrode areas--a first portion 120a and a second portion 120b [0101]], wherein the first portion 120a of the first transparent electrode layer is electrically connected to the second transparent electrode layer 128 [with the conductive particles 116b in the sealing 116a as shown in Fig. 3A above or with a conductive material 152 as shown in Fig. 11 or 15 or 21A], and the second portion 120b of the first transparent electrode layer 128 is opposite to the second transparent electrode layer [conductive particles or other electrical conductor 116b and, instead, a conductive member or material 116c may be placed on or in the outer edge of seal 116 to interconnect transparent conductive material 128 to first portion 120a of electrode 120].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a rear-view mirror as Li et al. disclosed, wherein the first transparent electrode layer comprises a first portion and a second portion which are insulated from each other, wherein the first portion of the first transparent electrode layer is electrically connected to the second transparent electrode layer, and the second portion of the first transparent electrode layer is opposite to the second transparent electrode layer for improving the speed of dimming and clearing [0102], reducing or eliminating the bending, bowing, flexing, double image, and distortion problems [0092], restricting shattering and scattering and easing clean-up in the case of breakage of the device [0093], thus preventing visibility into the interior of the mirror housing [0009] as Tonar et al. taught.

Regard to claim 5, Tonar et al. teach the rear-view mirror, wherein the second portion of the first transparent electrode layer 120b is disposed in the middle of the first substrate, and the first portion 120b of the first transparent electrode layer is disposed on an edge of the first substrate 114 and surrounds the second portion 120b of the first transparent electrode layer [the second portion 120b obviously is along the peripheral sealing 116].

Regard to claim 6, Tonar et al. teach the rear-view mirror, wherein the first portion 120a of the first transparent electrode layer is provided with a plurality of connection points to the second transparent electrode layer (see Fig. 3A) , the plurality of connection points being distributed around the second portion 120a of the first transparent electrode layer.

Regard to claim 9, Li et al. disclose the rear-view mirror further comprising: 
a first light sensor, wherein the first light sensor is disposed on a mirror side of the body and configured to detect a light intensity on the mirror side, the mirror side being a side of the first polarizer facing away from the dimming layer [the light sensor 16 includes a front light sensor facing the front of the frameless anti-glare rearview mirror; the light sensor 16 detects changes in ambient light and feeds back information to the control unit 17]; 
a second light sensor, wherein the second light sensor is disposed on a back side of the body and configured to detect a light intensity on the back side, the back side being a side of the display component facing away from the transflective polarizer [the light sensor 16 includes a rear light sensor facing the rear of the frameless anti-glare rearview mirror; the light sensor 16 detects changes in ambient light and feeds back information to the control unit 17]; and 
a controller, wherein the controller is electrically connected to the first light sensor, the second light sensor and the dimming layer, and configured to control the dimming layer to adjust the polarization direction of the light passing through the dimming layer based on the light intensity on the mirror side and the light intensity on the back side [When the ambient light intensity drops below a certain value (night state or dark environment), the front light sensor sends a signal to the control unit 17 Signal ①, when the control unit 17 receives the signal ①, the rear light sensor starts to detect the light intensity from the rear of the car. If it detects that the rear light is stronger than a certain value (for example, the rear car turns on the high beam), the rear light sensor is controlled. The unit 17 sends a signal ②. After the control unit 17 receives the signal ②, the control unit outputs a voltage to the first transparent electrode 122 and the second transparent electrode 126 on both sides of the liquid crystal dimming layer 12 [0045]].

Regard to claim 10, Li et al. disclose the rear-view mirror, wherein the body further comprises: a first transparent reinforcement layer 121, wherein the first transparent reinforcement layer is laminated between the first polarizer 11 and the dimming layer.  

Regard to claim 12, Li et al. disclose the rear-view mirror, wherein the body further comprises: a second transparent reinforcement layer 127, wherein the second transparent reinforcement layer is laminated between the dimming layer and the transflective polarizer 13.  

Regard to claim 17, Li et al. disclose the rear-view mirror, wherein
the dimming layer is 
a liquid crystal dimming layer; and 
controlling the dimming layer to adjust the polarization direction of the light passing through the dimming layer based on the light intensity on the mirror side and 
the light intensity on the back side comprises at least one of 
applying a voltage corresponding to a difference to the liquid crystal dimming layer, wherein the difference is a difference between the light intensity on the mirror side and the light intensity on the back side, and 
applying a voltage corresponding to a ratio to the liquid crystal dimming layer, wherein the ratio is a ratio of the light intensity on the mirror side to the light intensity on the back side [0045].  
Regard to claim 20, Li et al. disclose a non-transitory computer-readable storage medium storing a computer program therein, wherein the computer program, when run by a processor, causes the processor to perform the method as defined in claim 16 [the front camera module 18 includes a light sensor 16. Preferably, the front camera module 18 is used as a part of the front lens module and as a front light sensor. Specifically, the front camera module 18 Contains built-in components such as image sensor, highly integrated image processor, embedded power supply and high-quality aspheric lens [0049]].  

2.	Claims 1, 5-8, 10, 12 and 16-17 rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (US 20190351827) in view of Tonar et al. (US 20040032638).

    PNG
    media_image3.png
    182
    461
    media_image3.png
    Greyscale
    
    PNG
    media_image4.png
    419
    478
    media_image4.png
    Greyscale

Regard to claims 1 and 16, Xue et al. disclose a rear-view mirror, comprising: a body, wherein the body comprises a first polarizer [an absorptive polarization layer 107], a liquid crystal dimming layer [a liquid crystal light-controlling layer 108], a transflective polarizer  [a reflective polarization layer 102, see Fig. 2], and a display component [a display layer 104] which are sequentially laminated; 
wherein the liquid crystal dimming layer comprises 
a first substrate 110, 
a first transparent electrode layer 111, 
a liquid crystal layer 113, 
a second transparent electrode layer 112, and 
a second substrate 110 which are sequentially laminated; 
wherein 
a side of the first substrate 110 facing away from the first transparent electrode layer is attached to the first polarizer 107, and 
a side of the second substrate 110 facing away from the second transparent electrode layer 112 is attached to the transflective polarizer 102.  
wherein the dimming layer is a liquid crystal dimming layer 108, wherein the liquid crystal dimming layer is configured to adjust the polarization direction of the light passing through the liquid crystal dimming layer based on an applied voltage [with a control device 109 applied various voltage to the liquid crystal molecules layer through the control device [0007] [0043]].

Regard to claim 16, Xue et al. disclose an anti-glare display control method of a rear-view mirror, the method comprises: 
detecting a light intensity on a mirror side of the body and a light intensity on a back side of the body [a reflection-display-in-one smart rearview mirror with an auto-dimming function, using a reflective polarization layer as a mirror material and further including a liquid crystal light-controlling layer, which thus can automatically adjust the intensity of the reflected light from the rearview mirror according to the surrounding ambient light intensity to achieve anti-glare, while will not affect the display light intensity, improve the utilization of light, reduce energy consumption of the display [0025]. The acquisition of feedback information includes, but not limited to, the light sensor 106 sensors the light intensity of ambient light and send the information back to the control device 109 [0044],
wherein the mirror side is a side of the first polarizer facing away from the dimming layer, and the back side is a side of the display component facing away from the transflective polarizer; and 
controlling the dimming layer to adjust the polarization direction of the light passing through the dimming layer based on the light intensity on the mirror side and the light intensity on the back side [0043], [0044], [0046], [0047], [0049].  

Xue et al. fail to disclose the rear-view mirror, wherein the first transparent electrode layer comprises a first portion and a second portion which are insulated from each other, wherein the first portion of the first transparent electrode layer is electrically connected to the second transparent electrode layer, and the second portion of the first transparent electrode layer is opposite to the second transparent electrode layer.

    PNG
    media_image2.png
    203
    671
    media_image2.png
    Greyscale

Tonar et al. teach the rear-view mirror, wherein the first transparent electrode layer 120 comprises a first portion 120a and a second portion 120b which are insulated from each other [the electrode 120 is separated into two distinct electrode areas--a first portion 120a and a second portion 120b [0101]], wherein the first portion 120a of the first transparent electrode layer is electrically connected to the second transparent electrode layer 128 [with the conductive particles 116b in the sealing 116a as shown in Fig. 3A above or with a conductive material 152 as shown in Fig. 11 or 15 or 21A], and the second portion 120b of the first transparent electrode layer 128 is opposite to the second transparent electrode layer [conductive particles or other electrical conductor 116b and, instead, a conductive member or material 116c may be placed on or in the outer edge of seal 116 to interconnect transparent conductive material 128 to first portion 120a of electrode 120].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a rear-view mirror as Xue et al. disclosed, wherein the first transparent electrode layer comprises a first portion and a second portion which are insulated from each other, wherein the first portion of the first transparent electrode layer is electrically connected to the second transparent electrode layer, and the second portion of the first transparent electrode layer is opposite to the second transparent electrode layer for improving the speed of dimming and clearing [0102], reducing or eliminating the bending, bowing, flexing, double image, and distortion problems [0092], restricting shattering and scattering and easing clean-up in the case of breakage of the device [0093], thus preventing visibility into the interior of the mirror housing [0009] as Tonar et al. taught.
Regard to claim 5, Tonar et al. teach the rear-view mirror, wherein the second portion of the first transparent electrode layer 120b is disposed in the middle of the first substrate, and the first portion 120b of the first transparent electrode layer is disposed on an edge of the first substrate 114 and surrounds the second portion 120b of the first transparent electrode layer [the second portion 120b obviously is along the peripheral sealing 116].

Regard to claim 6, Tonar et al. teach the rear-view mirror, wherein the first portion 120a of the first transparent electrode layer is provided with a plurality of connection points to the second transparent electrode layer (see Fig. 3A) , the plurality of connection points being distributed around the second portion 120a of the first transparent electrode layer.
Regard to claim 7, Xue et al. disclose the rear-view mirror, wherein the liquid crystal layer is a twisted nematic liquid crystal layer [0043].  

Regard to claim 8, Xue et al. disclose the rear-view mirror, wherein a light transmission axis of the first polarizer and a light transmission axis of the transflective polarizer satisfy one of the following relationships: a parallel relationship; and a perpendicular relationship.  

Regard to claim 10, Xue et al. disclose the rear-view mirror, wherein the body further comprises: a first transparent reinforcement layer 110, wherein the first transparent reinforcement layer is laminated between the first polarizer 107 and the dimming layer.  

Regard to claim 12, Xue et al. disclose the rear-view mirror, wherein the body further comprises: a second transparent reinforcement layer 110, wherein the second transparent reinforcement layer is laminated between the dimming layer and the transflective polarizer 102.  

Regard to claim 17, Xue et al. disclose the method, wherein 
the dimming layer is 
a liquid crystal dimming layer; and 
controlling the dimming layer to adjust the polarization direction of the light passing through the dimming layer based on the light intensity on the mirror side [0025], [0044], [0047], [0057] [0059] and 
the light intensity on the back side comprises at least one of applying a voltage corresponding to a difference to the liquid crystal dimming layer, wherein the difference is a difference between the light intensity on the mirror side and the light intensity on the back side, and applying a voltage corresponding to a ratio to the liquid crystal dimming layer, wherein the ratio is a ratio of the light intensity on the mirror side to the light intensity on the back side [0043], [0044], [0046], [0047], [0049].

3.	Claims 1, 5-8, 10, 12, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weindorf (US 20200018997) in view of Tonar et al. (US 20040032638).

    PNG
    media_image5.png
    262
    514
    media_image5.png
    Greyscale

Regard to claims 1, 16 and 19-20, Weindorf discloses a rear-view mirror, comprising: a body, wherein the body comprises a first polarizer [a linear absorptive polarizer 38], a liquid crystal dimming layer [a bi-modal dimming mirror includes a display and a switchable mirror configured to vary in transmissivity in response to a dimming control signal, which includes one or more of an LCD voltage, a rotator control signal, and/or a polarizer control signal. The switchable mirror 22 includes a liquid crystal cell 36], a transflective polarizer [a static reflective polarizer 40], and a display component 20 which are sequentially laminated; 
wherein the liquid crystal dimming layer comprises a first substrate, a first transparent electrode layer [a transparent layers 42 may also include electrodes (not shown in the FIGS) for applying the LCD voltage VLCD to the liquid crystal cell 36 [0032]], a liquid crystal layer 36, a second transparent electrode layer, and a second substrate [a transparent layers 42 may also include electrodes (not shown in the FIGS) for applying the LCD voltage VLCD to the liquid crystal cell 36 [0032]] which are sequentially laminated; wherein 
a side of the first substrate facing away from the first transparent electrode layer is attached to the first polarizer 38, and 
a side of the second substrate facing away from the second transparent electrode layer is attached to the transflective polarizer 40.  
wherein the dimming layer is a liquid crystal dimming layer, wherein the liquid crystal dimming layer is configured to adjust the polarization direction of the light passing through the liquid crystal dimming layer based on an applied voltage [0030], [0032], [0034], [0039].

Regard to claims 16 and 20, Weindorf discloses a non-transitory computer-readable storage medium storing a computer program therein, wherein the computer program [0090]-[0092], when run by a processor, causes the processor to perform the method as defined in an anti-glare display control method of a rear-view mirror, the method comprises: 
detecting a light intensity on a mirror side of the body and a light intensity on a back side of the body [A light sensor 34 overlies the sample segment 28 opposite the display panel 20 for measuring a reflection rate of the sample segment by measuring an intensity of the light beam[0004] [0031], [0073], [0081], [0085]],
wherein the mirror side is a side of the first polarizer facing away from the dimming layer, and the back side is a side of the display component facing away from the transflective polarizer; and 
controlling the dimming layer 42/36/42 to adjust the polarization direction of the light passing through the dimming layer based on the light intensity on the mirror side and the light intensity on the back side.  

Regard to claim 19, Weindorf discloses a control device, comprising: a memory storing at least one program instruction therein; and at least one processor communicably coupled to the memory [0090]-[0091]; wherein the at least one processor, when executing the at least one program instruction, is caused to perform an anti-glare display control method of the rear-view mirror, the method comprises: 
detecting a light intensity on a mirror side of the body and a light intensity on a back side of the body, wherein the mirror side is a side of the first polarizer facing away from the dimming layer, and the back side is a side of the display component facing away from the transflective polarizer [A light sensor 34 overlies the sample segment 28 opposite the display panel 20 for measuring a reflection rate of the sample segment by measuring an intensity of the light beam[0004] [0031], [0073], [0081], [0085]]; and 
controlling the dimming layer to adjust the polarization direction of the light passing through the dimming layer based on the light intensity on the mirror side and the light intensity on the back side.  

Weindorf fails to disclose the rear-view mirror, wherein the first transparent electrode layer comprises a first portion and a second portion which are insulated from each other, wherein the first portion of the first transparent electrode layer is electrically connected to the second transparent electrode layer, and the second portion of the first transparent electrode layer is opposite to the second transparent electrode layer.

    PNG
    media_image2.png
    203
    671
    media_image2.png
    Greyscale

Tonar et al. teach the rear-view mirror, wherein the first transparent electrode layer 120 comprises a first portion 120a and a second portion 120b which are insulated from each other [the electrode 120 is separated into two distinct electrode areas--a first portion 120a and a second portion 120b [0101]], wherein the first portion 120a of the first transparent electrode layer is electrically connected to the second transparent electrode layer 128 [with the conductive particles 116b in the sealing 116a as shown in Fig. 3A above or with a conductive material 152 as shown in Fig. 11 or 15 or 21A], and the second portion 120b of the first transparent electrode layer 128 is opposite to the second transparent electrode layer [conductive particles or other electrical conductor 116b and, instead, a conductive member or material 116c may be placed on or in the outer edge of seal 116 to interconnect transparent conductive material 128 to first portion 120a of electrode 120].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a rear-view mirror as Weindorf disclosed, wherein the first transparent electrode layer comprises a first portion and a second portion which are insulated from each other, wherein the first portion of the first transparent electrode layer is electrically connected to the second transparent electrode layer, and the second portion of the first transparent electrode layer is opposite to the second transparent electrode layer for improving the speed of dimming and clearing [0102], reducing or eliminating the bending, bowing, flexing, double image, and distortion problems [0092], restricting shattering and scattering and easing clean-up in the case of breakage of the device [0093], thus preventing visibility into the interior of the mirror housing [0009] as Tonar et al. taught.

Regard to claim 5, Tonar et al. teach the rear-view mirror, wherein the second portion of the first transparent electrode layer 120b is disposed in the middle of the first substrate, and the first portion 120b of the first transparent electrode layer is disposed on an edge of the first substrate 114 and surrounds the second portion 120b of the first transparent electrode layer [the second portion 120b obviously is along the peripheral sealing 116].

Regard to claim 6, Tonar et al. teach the rear-view mirror, wherein the first portion 120a of the first transparent electrode layer is provided with a plurality of connection points to the second transparent electrode layer (see Fig. 3A) , the plurality of connection points being distributed around the second portion 120a of the first transparent electrode layer.

Regard to claim 7, Weindorf discloses the rear-view mirror, wherein the liquid crystal layer is a twisted nematic liquid crystal layer [0032].
Regard to claim 8, Weindorf discloses the rear-view mirror, wherein a light transmission axis of the first polarizer and a light transmission axis of the transflective polarizer satisfy one of the following relationships: a parallel relationship [the switchable mirror 22 has the reflective polarizer transmission axis aligned with the front absorptive polarizer]; and a perpendicular relationship.  

Regard to claim 10, Weindorf discloses the rear-view mirror, wherein the body further comprises: a first transparent reinforcement layer 42, wherein the first transparent reinforcement layer is laminated between the first polarizer 38 and the dimming layer.  

Regard to claim 12, Weindorf discloses the rear-view mirror, wherein the body further comprises: a second transparent reinforcement layer 42, wherein the second transparent reinforcement layer 42 is laminated between the dimming layer and the transflective polarizer 40.  

Regard to claim 17, Weindorf discloses the method, wherein 
the dimming layer is 
a liquid crystal dimming layer 38; and 
controlling the dimming layer to adjust the polarization direction of the light passing through the dimming layer based on the light intensity on the mirror side and 
the light intensity on the back side comprises at least one of applying a voltage corresponding to a difference to the liquid crystal dimming layer, wherein the difference is a difference between the light intensity on the mirror side and the light intensity on the back side, and applying a voltage corresponding to a ratio to the liquid crystal dimming layer, wherein the ratio is a ratio of the light intensity on the mirror side to the light intensity on the back side [A light sensor 34 overlies the sample segment 28 opposite the display panel 20 for measuring a reflection rate of the sample segment by measuring an intensity of the light beam[0004] [0031], [0073], [0081], [0085]].

4.	Claims 1, 5-6, 8-9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 210062828 or WO 2021000824) as First Chinese office action submitted in IDS filed 06/30/2022 in view of Tonar et al. (US 20040032638).

    PNG
    media_image6.png
    266
    421
    media_image6.png
    Greyscale

Regard to claim 1, Wu discloses a rear-view mirror 10, comprising: a body, wherein the body comprises a first polarizer [an absorptive polarizing layer 61], a liquid crystal dimming layer [a liquid crystal light valve 60 realizes the control of light by controlling the birefringence and retardation of the liquid crystal molecules by voltage], a transflective polarizer [a transflective polarizing layer 67], and a display component [a display panel 70, see Fig. 1] which are sequentially laminated; 
wherein 
the liquid crystal dimming layer comprises a first substrate, a first transparent electrode layer 61, a liquid crystal layer 64, a second transparent electrode layer 66, and a second substrate which are sequentially laminated, 
wherein 
a side of the first substrate facing away from the first transparent electrode layer is attached to the first polarizer 61, and a side of the second substrate facing away from the second transparent electrode layer 66 is attached to the transflective polarizer 67 [Two flat glass substrates coated with transparent electrodes are coated with an alignment layer, and the liquid crystal material is filled in between, and the glass substrate The gap between them is controlled by glass fibers with fine edges. The outer sides of the two glass substrates are respectively attached to the absorptive polarizing layer 61 and the transflective polarizing layer 67 whose polarization directions are perpendicular to each other [0045]];
the liquid crystal dimming layer is configured to adjust a polarization direction of light passing through the liquid crystal dimming layer based on an applied voltage [When the voltage across 64 is zero, the alignment direction of the liquid crystal molecules is perpendicular to the direction of the glass substrate, the birefringence of the liquid crystal is the largest, and the linearly polarized light obtained through the absorbing polarizing layer can directly pass through the liquid crystal layer, but is transflective The polarization direction of the polarizing layer is perpendicular to the polarization axis direction of the absorbing polarizing layer, so light cannot pass. At this time, the transmittance is the smallest and the reflectivity is the largest; as the voltage across the liquid crystal layer 64 increases, it is affected by the electric field. The liquid crystal molecules start to tilt in a direction parallel to the surface of the glass substrate, the birefringence of the liquid crystal becomes smaller, and the retardation of light passing through the liquid crystal becomes larger. The linearly polarized light obtained through the absorbing polarizing layer will become elliptically polarized light or light after passing through the liquid crystal layer. Circularly polarized light. At this time, elliptically polarized light or circularly polarized light will be split into two directions. Light parallel to the direction of the absorption axis of the transflective polarizing layer will pass through, while the light in the vertical direction will not pass through. As it gradually becomes larger, the reflectivity becomes gradually smaller [0045]; also see pages 14-15 in First Chinese action submitted in IDS filed 06/30/2022].

Regard to claim 16, Wu discloses an anti-glare display control method of a rear-view mirror, the method comprises: detecting a light intensity on a mirror side of the body and a light intensity on a back side of the body [the back side of the vehicle faces the side of the front of the vehicle, the first photosensitive sensor 40 is arranged on the front side of the housing 20 for detecting the intensity of the light emitted by the rear vehicle, and the second photosensitive sensor 50 is arranged on the The back side of the housing 20 is used to detect the intensity of external light during the day and night], wherein the mirror side is a side of the first polarizer facing away from the dimming layer, and the back side is a side of the display component facing away from the transflective polarizer; and controlling the dimming layer to adjust the polarization direction of the light passing through the dimming layer based on the light intensity on the mirror side and the light intensity on the back side [In addition, when using the anti-glare rearview mirror 10, the control circuit board 80 applies different voltages to the liquid crystal layer 64 through the first conductive layer 62 and the second conductive layer 66 to adjust the The arrangement structure of the liquid crystal molecules to adjust the polarization direction of the light passing through the liquid crystal layer 64. When a voltage within a certain range is applied between the first conductive layer 62 and the second conductive layer 66, the The director of the liquid crystal molecules of the liquid crystal layer 64 can be deflected, and its deflection angle can be changed according to the magnitude of the applied voltage. Under the further action of the first alignment layer 63 and the second alignment layer 65, the liquid crystal The arrangement structure of the molecules can be changed to adjust the polarization direction of the light passing through the liquid crystal layer 64, and finally achieve the effect of dimming. Preferably, the polarization direction of the polarized light passing through the liquid crystal layer 64 can be continuously changed from 0 degrees to 90 degrees, so that the liquid crystal light valve 60 can accurately adjust the output light intensity [0049]].

Wu fails to disclose the rear-view mirror, wherein the first transparent electrode layer comprises a first portion and a second portion which are insulated from each other, wherein the first portion of the first transparent electrode layer is electrically connected to the second transparent electrode layer, and the second portion of the first transparent electrode layer is opposite to the second transparent electrode layer.

    PNG
    media_image2.png
    203
    671
    media_image2.png
    Greyscale

Tonar et al. teach the rear-view mirror, wherein the first transparent electrode layer 120 comprises a first portion 120a and a second portion 120b which are insulated from each other [the electrode 120 is separated into two distinct electrode areas--a first portion 120a and a second portion 120b [0101]], wherein the first portion 120a of the first transparent electrode layer is electrically connected to the second transparent electrode layer 128 [with the conductive particles 116b in the sealing 116a as shown in Fig. 3A above or with a conductive material 152 as shown in Fig. 11 or 15 or 21A], and the second portion 120b of the first transparent electrode layer 128 is opposite to the second transparent electrode layer [conductive particles or other electrical conductor 116b and, instead, a conductive member or material 116c may be placed on or in the outer edge of seal 116 to interconnect transparent conductive material 128 to first portion 120a of electrode 120].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a rear-view mirror as Wu disclosed, wherein the first transparent electrode layer comprises a first portion and a second portion which are insulated from each other, wherein the first portion of the first transparent electrode layer is electrically connected to the second transparent electrode layer, and the second portion of the first transparent electrode layer is opposite to the second transparent electrode layer for improving the speed of dimming and clearing [0102], reducing or eliminating the bending, bowing, flexing, double image, and distortion problems [0092], restricting shattering and scattering and easing clean-up in the case of breakage of the device [0093], thus preventing visibility into the interior of the mirror housing [0009] as Tonar et al. taught.

Regard to claim 5, Tonar et al. teach the rear-view mirror, wherein the second portion of the first transparent electrode layer 120b is disposed in the middle of the first substrate, and the first portion 120b of the first transparent electrode layer is disposed on an edge of the first substrate 114 and surrounds the second portion 120b of the first transparent electrode layer [the second portion 120b obviously is along the peripheral sealing 116].

Regard to claim 6, Tonar et al. teach the rear-view mirror, wherein the first portion 120a of the first transparent electrode layer is provided with a plurality of connection points to the second transparent electrode layer (see Fig. 3A) , the plurality of connection points being distributed around the second portion 120a of the first transparent electrode layer.

Regard to claim 8, Wu discloses the rear-view mirror, wherein a light transmission axis of the first polarizer and a light transmission axis of the transflective polarizer satisfy one of the following relationships: a parallel relationship; and a perpendicular relationship [The light passing through the absorption-type polarizing layer (perpendicular to the polarization direction of its absorption axis) will be reflected when it reaches the semi-transparent and semi-reflective polarizing layer. The absorption axis of the type polarizing layer transmits light whose polarization direction is perpendicular. The second polarizing layer 67 is a semi-transmissive and semi-reflective polarizing layer for reflecting light in the same direction as the reflection axis of the semi-transparent and semi-reflective polarizing layer, and allowing polarization with the reflection axis of the semi-transparent and semi-reflecting polarizing layer Light in the vertical direction is transmitted].

Regard to claim 9, Wu discloses the rear-view mirror further comprising: 
a first light sensor [a first photosensitive sensor 40], wherein the first light sensor is disposed on a mirror side of the body 60 and configured to detect a light intensity on the mirror side, the mirror side being a side of the first polarizer [in the liquid crystal light valve 60] facing away from the dimming layer; 
a second light sensor [a second photosensitive sensor 50], wherein the second light sensor is disposed on a back side of the body and configured to detect a light intensity on the back side, the back side being a side of the display component facing away from the transflective polarizer; and 
a controller [a control circuit Board 80], wherein the controller is electrically connected to the first light sensor, the second light sensor and the dimming layer, and configured to control the dimming layer to adjust the polarization direction of the light passing through the dimming layer based on the light intensity on the mirror side and the light intensity on the back side (see Fig. 3).

5.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (US 20190351827) [or Weindorf (US 20200018997)] as applied to claim 1 in view of Turnbill et al. (US 20020032510).

    PNG
    media_image3.png
    182
    461
    media_image3.png
    Greyscale
    
    PNG
    media_image4.png
    419
    478
    media_image4.png
    Greyscale


Xue et al. also disclose the rear-view mirror, wherein a light sensor 106 mounted inside the transparent cover 101, wherein a first light sensor, wherein the first light sensor is disposed on a mirror side of the body and configured to detect a light intensity on the mirror side, the mirror side being a side of the first polarizer facing away from the dimming layer.  Weindorf also discloses the rear-view mirror, wherein the front, or viewing surface 12 of the switchable mirror 22 and have a light sensor 34 detector, wherein a first light sensor, wherein the first light sensor is disposed on a mirror side of the body and configured to detect a light intensity on the mirror side, the mirror side being a side of the first polarizer facing away from the dimming layer.

However, Weindorf fail to disclose a non-transitory computer-readable storage medium storing a computer program therein, wherein the computer program, when run by a processor, causes the processor to perform the method as defined in the rear-view mirror further comprising a second light sensor, wherein the second light sensor is disposed on a back side of the body and configured to detect a light intensity on the back side, the back side being a side of the display component facing away from the transflective polarizer.

Turnbill et al. teach a non-transitory computer-readable storage medium storing a computer program therein (see Fig. 12), wherein the computer program, when run by a processor, causes the processor to perform the method (claim 20) as defined in the rear-view mirror further comprising: 
an ambient light sensor 126 is preferably mounted in a mirror housing of a rearview mirror assembly in a forward-looking location.  Therefore, a first light sensor 126, wherein the first light sensor obviously is disposed on a mirror side of the body and configured to detect a light intensity on the mirror side, the mirror side being a side of the first polarizer facing away from the dimming layer;
a glare sensor 124 is typically mounted in mirror housing 30 in a rearward-facing position.  Therefore, a second light sensor 124, wherein the second light sensor is obviously disposed on a back side of the body and configured to detect a light intensity on the back side, the back side being a side of the display component facing away from the transflective polarizer; and 
a controller (see Fig. 12), wherein the controller is 
electrically connected to the first light sensor, the second light sensor and the dimming layer, and 
configured to control the dimming layer to adjust the polarization direction of the light passing through the dimming layer based on the light intensity on the mirror side and the light intensity on the back side.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a rear-view mirror as Xue et al. or Weindorf disclosed with a non-transitory computer-readable storage medium storing a computer program therein, wherein the computer program, when run by a processor, causes the processor to perform the method (claim 20) as defined in the rear-view mirror further comprising a second light sensor, wherein the second light sensor is disposed on a back side of the body and configured to detect a light intensity on the back side, the back side being a side of the display component facing away from the transflective polarizer for a vehicle and vehicle communication and control systems [0003] as Turnbill et al. taught.

6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (US 20190351827) [or Weindorf (US 20200018997)] as applied to claims 1 and 10 in view of Chwu et al. (US 20080198320).

Xue et al. or Weindorf fail to disclose the rear-view mirror, wherein a surface of the first transparent reinforcement layer attached to the first polarizer is rough.  
Chwu et al. teach display panel, wherein a surface of the first transparent reinforcement layer 101 attached to the first polarizer 105 is rough 101’a (see Fig. 1C)

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a rear-view mirror as Xue et al. or Weindorf disclosed with the rear-view mirror, wherein a surface of the first transparent reinforcement layer attached to the first polarizer is rough for providing the haze property (abstract) as Chwu taught.

7.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (US 20190351827) [or Weindorf (US 20200018997)] as applied to claim 1 in view of 
Blank et al. (US 20060132939).

Xue et al. disclose the rear-view mirror further comprising the light sensor 106 that may be multiple and evenly distributed anywhere in the rearview mirror, including the mirror portion, the outer surface of the rear housing, and the rearview mirror holder.  Weindorf discloses the rear-view mirror further comprising a light sensor 34 that overlies the sample segment 28 opposite the display panel 20 for measuring a reflection rate of the sample segment 28 by measuring an intensity of the light beam 32.

However, Xue et al. or Weindorf fail to disclose the rear-view mirror further comprising an infrared sensor, wherein the infrared sensor is disposed on a side of the first polarizer facing away from the dimming layer.  

Blank et al. teach the rear-view mirror further comprising: an infrared (IR) filtering thin film deposited on the sensor (or may be disposed in front of the sensor) to filter or attenuate infrared radiation at the photo sensor. Therefore, the rear-view mirror further may comprise an infrared sensor, wherein the infrared sensor is disposed on a side of the first polarizer facing away from the dimming layer.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a rear-view mirror as Xue et al. or Weindorf disclosed with the rear-view mirror, wherein the infrared sensor is disposed on a side of the first polarizer facing away from the dimming layer for reduced light leakage from non-intended light sources and enhanced the environmental properties of the sensor and mounting package [0098] as Blank et al. taught.

8.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (US 20190351827) as applied to claims 1 and 16 in view of Turnbill et al. (US 20020032510).

Xue et al. disclose well known by those skilled in the art, the basic structure of a liquid crystal display (e.g., LED, TFT) comprises a backlight, a bottom polarizer, a liquid crystal layer, a color filter, and a top polarizer.  In the present invention, the polarization of the top polarizer (far away from the backlight) is parallel to the polarization of light emitted from the display, as well as to transmittance axis of the reflective polarization layer.  Differently, the polarization of the bottom polarizer (closer to the backlight) is parallel to the polarization of the polarized backlight [0054].

Regard to claim 13, Xue et al. also disclose the rear-view mirror, wherein the body comprises: 
the first polarizer [an absorptive polarization layer 107], 
a first substrate 110, 
a first transparent electrode layer 111, 
a liquid crystal layer 113, 
a second transparent electrode layer 112, 
a second substrate 110, 
the transflective polarizer [a reflective polarization layer 102, see Fig. 2], 
a color filter substrate [a color filter is inherently the color filter substrate], 
a liquid crystal pixel layer [0054], 
an array substrate [inherently a TFT substrate[0054]], 
a second polarizer [a bottom polarizer[0054]], and 
a backlight 0054] which are sequentially laminated; and 
the rear-view mirror further comprises 
a housing [0036], 
a first light sensor, and a second light sensor [the light sensor 106 may be multiple and evenly distributed anywhere in the rearview mirror, including the mirror portion, the outer surface of the rear housing, and the rearview mirror holder],
wherein 
the housing is configured to accommodate the body and is provided with a window corresponding to a mirror side of the body [the mirror body portion 100 of the rearview mirror may be mounted on the front side of the housing.  The rearview mirror may further include a circuit control plate 140 embedded in the housing, as shown in FIG. 8, for controlling all functions of the rearview mirror], 
the first light sensor 106 is disposed on the mirror side of the body (see Fig. 1), 
the mirror side being a side of the first polarizer 107 facing away from the first substrate 110, and 
the back side being a side of the backlight facing away from the transflective polarizer 102.  

However, Xue et al. fail to disclose the rear-view mirror, wherein the first light sensor is disposed on the mirror side of the body, the second light sensor is disposed on a back side of the body.

Turnbill et al. teach the rear-view mirror, wherein the first light sensor is disposed on the mirror side of the body, the second light sensor is disposed on a back side of the body.
an ambient light sensor 126 is preferably mounted in a mirror housing of a rearview mirror assembly in a forward-looking location.  Therefore, a first light sensor 126, wherein the first light sensor obviously is disposed on a mirror side of the body;
a glare sensor 124 is typically mounted in mirror housing 30 in a rearward-facing position.  Therefore, a second light sensor 124, wherein the second light sensor is obviously disposed on a back side of the body. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a rear-view mirror as Xue et al. disclosed with the first light sensor disposed on the mirror side of the body, the second light sensor disposed on a back side of the body for for a vehicle and vehicle communication and control systems [0003] as Turnbill et al. taught.

Regard to claim 14, Xue et al. disclose the rear-view mirror, wherein the body further comprises: a third polarizer [a top polarizer inherently on the color filter substrate[0054]], wherein the third polarizer is laminated between the transflective polarizer and the color filter substrate, and a light transmission axis of the third polarizer is parallel to a light transmission axis of the transflective polarizer [the polarization of the top polarizer (far away from the backlight) is parallel to the polarization of light emitted from the display, as well as to transmittance axis of the reflective polarization layer [0054]].   

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 18 is allowed since there is no prior teaches a method, wherein the difference and the corresponding voltage satisfy one of the following relationships: the difference smaller than a threshold corresponds to a first predetermined voltage value, and the difference greater than the threshold corresponds to a second predetermined voltage value, and the first predetermined voltage value and the second predetermined voltage value are different, and different differences correspond to different voltages; and the ratio and the corresponding voltage satisfy one of the following relationships: the ratio smaller than a predetermined ratio corresponds to a first predetermined voltage value, and the ratio greater than the predetermined ratio corresponds to a second predetermined voltage value, and the first predetermined voltage value and the second predetermined voltage value are different, and different ratios correspond to different voltages.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871